
	
		I
		112th CONGRESS
		2d Session
		H. R. 4077
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Royce introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize the Secretary of State to pay a reward to
		  combat transnational organized crime and for information concerning foreign
		  nationals wanted by international criminal tribunals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of State Rewards Program
			 Update and Technical Corrections Act of 2012.
		2.Findings; Sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)The Department of
			 State’s existing rewards programs permit the payment of reward for information
			 leading to the arrest or conviction of—
					(A)individuals who
			 have committed, or attempted or conspired to commit, certain acts of
			 international terrorism;
					(B)individuals who
			 have committed, or attempted or conspired to commit, certain narcotics-related
			 offenses; and
					(C)individuals who
			 have been indicted by certain international criminal tribunals.
					(2)The Department of
			 State considers the rewards program to be one of the most valuable
			 assets the U.S. Government has in the fight against international
			 terrorism.. Since the program’s inception in 1984, the United States
			 has rewarded over 60 people who provided actionable information that, according
			 to the Department of State, prevented international terrorist attacks or helped
			 convict individuals involved in terrorist attacks.
				(3)The program has
			 been credited with providing information in several high-profile cases,
			 including the arrest of Ramzi Yousef, who was convicted in the 1993 bombing of
			 the World Trade Center, the deaths of Uday and Qusay Hussein, who United States
			 military forces located and killed in Iraq after receiving information about
			 their locations, and the arrests or deaths of several members of the Abu Sayyaf
			 group, believed to be responsible for the kidnappings and deaths of Americans
			 and Filipinos in the Philippines.
				(b)Sense of
			 CongressIt is the sense of Congress that the rewards program of
			 the Department of State should be expanded in order to—
				(1)address the
			 growing threat to important United States interests from transnational criminal
			 activity, such as intellectual property rights piracy, money laundering,
			 trafficking in persons, arms trafficking, and cybercrime; and
				(2)target other
			 individuals indicted by international, hybrid, or mixed tribunals for genocide,
			 war crimes, or crimes against humanity.
				3.Enhanced rewards
			 authoritySection 36 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is
			 amended—
			(1)in subsection
			 (a)(2), by inserting serious violations of international humanitarian
			 law, transnational organized crime, after international
			 narcotics trafficking,;
			(2)in subsection
			 (b)—
				(A)in the matter
			 preceding paragraph (1), by striking Attorney General and
			 inserting heads of other relevant departments or
			 agencies;
				(B)in paragraphs (4)
			 and (5), by striking paragraph (1), (2), or (3) each place it
			 appears and inserting paragraph (1), (2), (3), (8), or
			 (9);
				(C)in paragraph
			 (6)—
					(i)by
			 inserting or transnational organized crime group after
			 terrorist organization; and
					(ii)by
			 striking or at the end;
					(D)in paragraph
			 (7)—
					(i)in
			 the matter preceding subparagraph (A), by striking , including the use
			 by the organization of illicit narcotics production or international narcotics
			 trafficking and inserting or transnational organized crime
			 group, including the use by such organization or group of illicit narcotics
			 production or international narcotics trafficking;
					(ii)in
			 subparagraph (A), by inserting or transnational organized crime
			 after international terrorism; and
					(iii)in
			 subparagraph (B)—
						(I)by inserting
			 or transnational organized crime group after terrorist
			 organization; and
						(II)by striking the
			 period at the end and inserting a semicolon; and
						(E)by adding at the
			 end the following new paragraphs:
					
						(8)the arrest or conviction in any country of
				any individual for participating in, primarily outside the United States,
				transnational organized crime;
						(9)the arrest or conviction in any country of
				any individual conspiring to participate in or attempting to participate in
				transnational organized crime; or
						(10)the arrest or
				conviction in any country, or the transfer to or conviction by an international
				criminal tribunal (including a hybrid or mixed tribunal), of any foreign
				national accused of war crimes, crimes against humanity, or genocide, as
				defined under the statute of such
				tribunal.
						;
				and
				(3)in subsection
			 (k)—
				(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (7) and (8), respectively; and
				(B)by inserting after
			 paragraph (4) the following new paragraphs:
					
						(5)Transnational
				organized crimeThe term
				transnational organized crime means—
							(A)racketeering activity (as such term is
				defined in section 1961 of title 18, United States Code) that involves at least
				one jurisdiction outside the United States; or
							(B)any other criminal offense punishable by a
				term of imprisonment of at least four years under Federal, State, or local law
				that involves at least one jurisdiction outside the United States and that is
				intended to obtain, directly or indirectly, a financial or other material
				benefit.
							(6)Transnational
				organized crime groupThe
				term transnational organized crime group means a group of
				persons that includes one or more citizens of a foreign country, exists for a
				period of time, and acts in concert with the aim of engaging in transnational
				organized
				crime.
						.
				4.Technical
			 correctionSection 36(e)(1) of
			 the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708) is amended
			 by striking The Secretary shall authorize a reward of $50,000,000 for
			 the capture or death or information leading to the capture or death of Osama
			 bin Laden..
		5.Rule of
			 constructionNothing in this
			 Act shall be construed as authorizing the use of activity precluded under the
			 American Servicemembers’ Protection Act of 2002 (Public Law 107–206).
		
